[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                         Aug. 21, 2009
                          No. 08-16248                 THOMAS K. KAHN
                    ________________________               CLERK


               D. C. Docket No. 06-01289-CV-JEO-S

TRACY THRASHER,


                                                        Plaintiff-Appellant,

                               versus

AMERICAN INTERNATIONAL GROUP, INC.,
NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURG, P.A.,
AMERICAN INTERNATIONAL SPECIALTY LINES
INSURANCE COMPANY,
ILLINOIS NATIONAL INSURANCE COMPANY,


                                                     Defendants-Appellees.


                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                   _________________________

                          (August 21, 2009)
Before CARNES and PRYOR, Circuit Judges, and DOWD,* District Judge.

PER CURIAM:

       We affirm the judgment on the basis of Judge Ott’s well-reasoned

memorandum opinion of September 29, 2008. We add to it only our observation

that the breach of contract claim is also clearly barred by the statute of limitations.

Whether the other three claims are also barred by the statute of limitations are more

issues that we do not reach.

       AFFIRM.




       *
        Honorable David D. Dowd, Jr., United States District Judge for the Northern District of
Ohio, sitting by designation.

                                               2